Case 1:20-cv-00415-PLM-SJB ECF No. 34, PageID.229 Filed 12/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JACK C. BIERI,

        Plaintiff,
                                                     Case No. 1:20-cv-415
 v.
                                                     HONORABLE PAUL L. MALONEY
 W. ANDERSON, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Scott

Holmes, M.D., filed a motion for summary judgment. Defendants C/O Fuller and RUM Anderson

also filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation on November 16, 2020, recommending that this Court grant

the motions, dismiss Plaintiffs’ remaining claims, and enter judgment in favor of Defendants. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 31) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motions for Summary Judgment (ECF Nos. 15

and 19) are GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ remaining claims are DISMISSED

WITHOUT PREJUDICE
Case 1:20-cv-00415-PLM-SJB ECF No. 34, PageID.230 Filed 12/17/20 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant Holmes’ motion to strike Plaintiff’s

unauthorized sur-reply (ECF No. 28) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith because Plaintiff failed to file any

objections. See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: December 17, 2020                                       /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                                 2
